DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the newly recited language directed to “positively interconnected” with regards to both the plastic elements and metal strips such is considered to be new matter and that the specification as 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 as set forth above the term “positively” does not appear in the specification with regards to the discussion of interconnection of the plastic elements or the metal strips, and since such is an extremely broad term which could mean anything with regards to an interconnection of elements or strips, is so vague that one skilled in the art would not know what the metes and bounds or the scope of the claim language was intended to cover especially when there are several different ways to achieve interconnection which could be considered positively interconnected and one skilled in the art would not know to what degree the interconnection would have to be to meet the level of being “positively” interconnected thereby rendering the claim indefinite where the scope of the claim cannot be determined with respect to what the term “positively” actually is referring and to 
The remaining claims are rejected due to their dependence upon claim 1. For purposes of speedy prosecution the examiner will treat this limitation as referring to any type of interconnection with any level achieved for that interconnection as long as there is some form of interconnection involved even if such is at the level of friction. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5,  and 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schippl (4984605).  The reference to Schippl discloses the recited  vacuum-insulated line (abstract discloses a tube with an evacuated space which is known in the art to be a vacuum, and such is an insulated tube) comprising:
an inner and an outer corrugated hose (inner 1, outer 6  corrugated hoses shown in fig 1) which are separated from one another by an evacuated intermediate space (7, see fig 1; col 4, lines 12-24),
wherein one of the corrugated hoses is encased with a reinforcement hose (5 is provided around the inner corrugated hose 1 and being formed of overlapping layers of metal and or plastic would provide reinforcement to the hose structure and be tubular in shape would therefore be a reinforcement hose) which is tension-resistant and compression-resistant in an axial direction (the overlapping S shaped strips with overlapped ends and formed of a plurality of metal and/or plastic strips would resist tension and compression in the radial direction based on the material properties of the strips; see col 1, line 64 to col 2, line 4 discusses this layer and by reciting “any compression” suggests such is intended to be limited by this layer structure), wherein said reinforcement hose is of a type of reinforcement hose selected from the group consisting of (note layer 5 is the only portion of the hose 
a positively interconnected plastics elements which are movable relative to one another forming said reinforcement hose (the plastic elements are recited as strips that are interconnected by wrapping and there is no discussion of adhering them together so they would be able to slide by each other and therefore would be capable of movement relative to one another; col 3, lines 35-51; and col 4, lines 5-11 discuss flexibility), and
a positively interconnected metal strips forming said reinforcement hose (col 3, lines 35-51 also discusses the strips 5 can be metal, and the overlap would create interconnection by friction and such would be a form of positively interconnected due to the overlap of ends of the strips which can be seen in fig 1 to be S shaped).  
If it is argued that the overlapped strips of metal and/or plastic do not teach interconnection see the rejection below with a reference teaching tubes with these types of strips can form a type of interconnection which can be considered positively interconnected. 
With respect to claim 4, the corrugated hoses are designed to be corrugated in a circumferential direction and flexible (the corrugations are described as being helical, but appear in the figures to show annular corrugations, however, since spiral or annular corrugations can be considered as corrugated in a circumferential direction in that even a helical corrugation goes around the periphery of the layer in a helical manner such is therefore considered to be corrugated in a circumferential direction; col 4, lines 5-11 discusses flexibility).
With respect to claim 5, the reinforcement hose is designed to be flexible (col 4, lines 5-11 discusses flexibility of the hose itself which suggests flexibility of all the layers including the corrugated inner and outer layer, as well as the reinforcing layer 5). 
.  

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bond (3240234). The reference to Bond discloses the recited vacuum insulated line (col 2, lines 17-31, 51-65; col 3, lines 13-20 set forth an evacuated or vacuum insulated line) comprising an inner 10 and outer 11 corrugated hose (col 3, lines 13-20) which are separated by an evacuate space 12 (col 2, lines 17-31, 51-65; col 3, lines 13-20 set forth an evacuated or vacuum insulated line), wherein one of the corrugated hoses is encased with a reinforcement hose 14a,b (col 2, lines 39-65 discuss force the hose experiences; col 3, lines 6-39 discusses these are overcome by the hose structure which includes the insulation layer and such is the difference between the prior art hoses with no additional insulation and the wire braid layer 14a,b, therefore at least some of the resistance to forces which would include tension and compression are provided by 14a,b which would act to also reinforce the hose, and since the layer is seen in the figures to be hose shaped), where the reinforcement hose can be constructed of at least positively interconnected metal elements or strips which can be movable (fig 1 shows layers 14a,b which are described in col 3, lines 20-39 to be made of wire, where wire is known to be metal, and the figure shows a braiding in wide bands of wires overlapped which would be a positively interconnected metal strip which would provide at least some reinforcement for the hose, and braided hoses are flexible and therefore would be movable; also hose 13 can be formed of strips 16 which can be metal or plastic, see .
If it is later argued that the woven layers 14a or 14b would not be considered a form of metal strip made from a plurality of fibers, then see the 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schippl in view of Fraser (7055551).  As set forth above the reference to Schippl discloses all the recited structure, however, if the overlapped strips forming layer 5 are not considered to be interconnected the reference fails to teach this feature. The reference to Fraser discloses that it is old and well known in the art to form a layer of the hose with either straight overlapping strips of material 30 (fig 3A), bent strips of overlapping material 34 that are a flat form of an S shaped strip (fig 3B), or a plurality of strips 38 which have bent ends that interconnect which would form a positive interconnection between strip edges where the strips can be formed of plastic or metal (col 1, lines 52-58), and where it is taught that this forms an interlocking between strip members as shown in figures 3B and 3C (col 2, line 54 to col 3, line 17) thereby teaching that a strip that is essentially flat with abandon the center as taught in Schippl is in fact considered in the art to have an interlocking effect as seen in figure 3B and described in the specification in the section set forth above. It would have been obvious to one skilled in the art to modify the overlapping metal or plastic strips in Schippl such that the bent overlap forms and interconnection which can be considered positively interconnected as suggested by Fraser where such .

Claims 1, 4, 5,  and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Burkhardt (6354332).   As set forth above the reference to Bond discloses all the recited structure, however, if it is not considered that at least one of the plurality of woven strips of wire 14a,b are considered positively interconnected metal strips than the reference fails to clearly teach this aspect of the claim. The reference to Burkhardt discloses that it is old and well known in the art to form a layer 12 outside of an inner corrugated layer 1 (see figure 1; col 4, lines 32-51) that provides an interlocked profile 12 and would offer reinforcement to the hose would be one form of a reinforcement hose provided outside of a corrugated tube layer, and alternatively such layer can be formed of a plurality of woven wires 29 (fig 3; col 5, lines 8-32 set forth metal as well for the wires and that such layers provide protection against pressure which suggests the reinforcing function of these layers), and that these two different forms of reinforcement for an inner corrugated tube are equivalent to one another. It would have been obvious to one skilled in the art to modify one of the reinforcement hose layers 14a or 14b in Bond by substituting a wound positively interconnected metal strip for the braided layer formed of wires as suggested by Burkhardt where such teaches the equivalence of these two different types of reinforcing hose layers for inner corrugated tubes where one skilled in the art would expect predictable results and were such would provide greater protection due to the smaller number of gaps formed by interlocked strips versus interlocked wire strips thereby making the reinforcing layer more protective of the corrugated layer.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. With respect to the 112 rejection such has been overcome by the amendment, but there are new rejections based upon the new claim language set forth above.  As set forth above the term “positively” does not appear in applicant’s specification therefore this term cannot be clearly understood and at this time is being considered to be met by any form of interconnection or interlocking of members or strips to achieve some form of positive contact and therefore positive interconnection, where the arguments directed to these types of elements or strips being capable of absorbing large forces with little or very little expansion when internally charged with pressure during transport of the medium is all more detailed than the claim language requires, where such only sets forth the vague undefined term “positively” and does not require any of the other functional language being argued, therefore this argument is not found persuasive and therefore is not of the same scope as the claim limitations and would not overcome the rejection above.   With respect to the Bond arguments such is directed to the new term positively interconnected but such also suggests this implies interlocking which is not a claimed limitation and therefore is more detailed than the claim language and likewise not found to be persuasive, especially in light of the teachings of Burkhardt above which further provide support that the type of overlapped strip set forth in the Bond reference is in fact an interlock and therefore positive interconnection of the strip, therefore this argument is not found persuasive in light of the broadest interpretation of the unsupported term “positively” and further the teachings of the reference to Burkhardt therefore the rejection has not been overcome the rejection set forth above. With respect to the arguments directed to the Stearns reference such are moot since this reference is no longer being used in the rejection. At this time the arguments do not overcome the rejection set forth above and the amendment to the claims also does not overcome the rejection above and creates . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Palmer, and Collom disclosing state of the art hoses with interlocked strips forming a layer of the hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH